Title: From David Humphreys to Jonas Orser, 20 September 1782
From: Humphreys, David
To: Orser, Jonas


                  
                     
                     Sir
                     Head Quarters Septr 20th 1782
                  
                  I have laid the Charges contained in your Letter of yesterday before His Excellency the Commander in Chief, who has written to Col. Sheldon on the subject, & I flatter myself the affair will be amicably adjusted.  I am Sir Your most obedt Servt
                  
                     D. Humphrys A.D.C.
                  
               